Citation Nr: 1216543	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertensive retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who had active military service from September 1977 to August 1983 and from July 1986 to September 1997.  He also had additional active service of over nine years prior to September 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  This case was before the Board in August 2010 when it was remanded for additional development. 


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service-connected hypertensive retinopathy has resulted in no visual field loss, pain, rest requirements, or episodic incapacity; he has had corrected vision of 20/30 or better in each eye.

2.  The Veteran's service-connected disabilities are not sufficient by to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertensive retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.84a, Diagnostic Code 6006, 6078 (2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by correspondence sent in June 2005, October 2005 and August 2010.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran. 

Accordingly, the Board will address the merits of the claims. 

II.  Law and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  The new regulations are effective only as to claims filed on or after December 10, 2008.  Because the Veteran's claim was filed prior to that date, the regulations in effect before December 2008 revision will apply. 

The regulations applicable to this appeal state that hypertensive retinopathy, also known as hypertensive retinitis, is rated from 10 to 100 percent for impairment of vision acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during periods of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  The resulting ratings based on impairment of visual acuity are found in diagnostic codes 6061 to 6079. 

Additionally, 38 C.F.R. § 4.76a (2008) explains the manner in which the extent of contraction visual fields is determined.  First, the extent of remaining visual fields is recorded in each of the eight 45 degree principal meridians.  Table III provides the normal visual field extent at each of the eight meridians, from which the numbers indicated on the veteran's visual field test are subtracted.  The degrees lost in each meridian are then added together to determine the total degrees lost, and the sum is subtracted from 500, with this number representing the total remaining degrees of visual field.  This number is divided by eight, with the result representing the average contraction for rating purposes.  The resulting ratings based on impairment of field vision are found in Diagnostic Code 6080. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



III.  Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Rating for Hypertensive Retinopathy

A July 2005VA examination report notes the Veteran's history of hypertension.  The Veteran reported that his hypertension was under control and his vision was "pretty good" with his current glasses.  On examination, the Veteran's best corrected visual acuity for both near and distant vision was 20/25 bilaterally.  Confrontation and visual fields, extraocular movements, and papillary examination were all normal.  There were no intraretinal hemorrhages.  The impression was mild hypertensive retinopathy without any associated visual impairment.

In the December 2005 rating decision on appeal, the RO (in pertinent part) granted service connection for hypertensive retinopathy and assigned a noncompensable rating, effective June 2, 2005, pursuant to the criteria for impairment of visual acuity.  The RO also (in pertinent part) denied entitlement to a TDIU.

Private treatment records dated in 2010 note that the Veteran continued to be seen for eye examinations.  On examination, corrected vision was no worse than 20/30.

An October 2010 VA examination report notes the Veteran's complaints of poor vision when driving at night.  On examination, uncorrected vision ( both near and distant) was 20/200 bilaterally.  Best corrected visual acuity (both near and distant) was 20/20 bilaterally.  Confrontation and visual fields, extraocular movements, and papillary examination were all normal.  Slit lamp examination revealed findings of mild, diabetic induced cataracts in both eyes.  There was no evidence of diabetic retinopathy or glaucoma.  In a November 2010 addendum, the VA examiner noted that he had reviewed the Veteran's claims file and that the Veteran's hypertensive retinopathy had caused no visual loss.  

Under the earlier version of the rating criteria, for a compensable, 10 percent rating to be warranted for impairment of visual acuity, the corrected visual acuity in the more impaired eye has to be 20/50 or worse.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  This has never been demonstrated.  Corrected visual acuity has not been noted to be worse than 20/30 for the period of the appeal.  Moreover, the VA examiners in 2005 and 2010 both opined that the Veteran's hypertensive retinopathy had caused no visual loss.  Furthermore, no visual field loss has been noted, and there is no indication that the Veteran's service-connected disability has been productive of pain, an incapacitating episode, or required rest and treatment by a physician or other health care provider.

In sum, a minimum 10 percent evaluation is not warranted at any time because the preponderance of the evidence is against a finding that the Veteran has any active pathology of hypertensive retinopathy.  For these reasons, the preponderance of the evidence is against the claim.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 .

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 

B.  TDIU

The Veteran submitted an informal claim for a TDIU in June 2005.  His formal claim for a TDIU was received in January 2006.  The Veteran maintained that he was not able to work because of his coronary artery disease.  He reported that he last worked full time in June 2004 as a car salesman and had a high school education.  

The Veteran underwent a VA examination in June 2005 and the VA examiner opined that he had very well-controlled hypertension, questionable ophthalmologic complications, coronary artery disease and gout.

A November 2010 VA examination report notes the Veteran's history of service-connected heart disease, impaired vision, gout, hypertension and residuals of kidney removal, as well as nonservice-connected hepatitis C.  After reviewing the claims file and examining the Veteran, the examiner opined:

It is clear that [the Veteran] could not obtain and maintain gainful employment as a car salesman, which was his most recent job, because he would be unable to stand for long periods of time or walk any significant amounts due to his arteriosclerotic heart disease and especially when he has flare up of gout.  However, it is not clear why [the Veteran] could not obtain and maintain gainful employment in a sedentary job including doing desk work unless his impaired vision would prevent him from this . . . . 

In a November 2010 addendum to an October 2010 VA eye examination report, the VA examiner stated that the Veteran's service-connected eye disability did not limit the activities of his daily life and did not limit his employability.

In this case the Veteran's service-connected disabilities (coronary artery disease, rated 60 percent disabling; residuals of left kidney removal, rated 30 percent disabling; gout of the feet and hands, rated 20 percent disabling; hypertension, rated 10 percent disabling; and hypertensive retinopathy, evaluated as noncompensable) are rated 80 percent combined, effective November 2, 2000.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.14(a). 

To establish entitlement to a TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or maintain substantially gainful employment.  The preponderance of the evidence is against such a finding. 

The Veteran has asserted that he is unable to work due to his service-connected disabilities, especially his coronary artery disease, but the weight of the medical evidence does not show that the service-connected conditions are of such unusual disabling nature as to preclude the Veteran from all types of substantial employment consistent with his education and occupational background.  See Van Hoose, supra.  Here, the medical evidence shows that the Veteran's service-connected disabilities prevent him from returning to his previous job as a car salesman, but do not preclude more sedentary forms of gainful employment.  There is no medical opinion to the contrary.  Based on the evidence in the record, the Board cannot conclude that the Veteran is unable to work due to his service-connected disabilities. 

The Board finds that the preponderance of the evidence establishes that the Veteran's service-connected disabilities do not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to an initial compensable rating for hypertensive retinopathy is denied.

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


